Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record failed to expressly teach that the times for the diameter reduction from the first diameter to the second diameter and from the second diameter to a final diameter was performed over a span of time different from each other where the balloon was under pressure at least during the reduction from the second diameter to the final diameter and the balloon pressure employed was different than the pressure of the balloon during the stress relaxation period as claimed. It was understood to include a polymer sheet between the polymer scaffold and the blades of the crimper (see Wang et al US 2012/0042501) where the balloon was pressurized but there is no recogniztion that a different pressure should be employed during the dwell, relaxation period. Additionally, while Knott provided for the regulation of the amount of time one used in the diameter reduction step, there is no clear recitation that one use differing times for diameter reduction in succession on a single scaffold on a balloon and no indication that one adjusted the pressure in the balloon so that the pressure was different between a relaxation period and the final crimping of the scaffold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746